IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                     : No. 723 MAL 2015
                                                  :
                        Respondent                :
                                                  : Petition for Allowance of Appeal from
                                                  : the Order of the Superior Court
                 v.                               :
                                                  :
                                                  :
J.V.S.,                                           :
                                                  :
                        Petitioner                :


                                             ORDER



PER CURIAM

          AND NOW, this 28th day of December, 2015, the Petition for Allowance of

Appeal is DENIED.



          Mr. Justice Eakin did not participate in the decision of this matter.